Exhibit 10.12

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

SUPPLIER AGREEMENT

 

This Supplier Agreement (this “Agreement”) is entered into, effective as of
January 1, 2019 (the “Effective Date”), by and between Millipore (U.K.) Ltd., an
English company with its principal place of business at Suite 21, Building 6,
Croxley Green Business Park, Watford, Hertfordshire WD18 8YH, UK (“Merck”), and
Oxford Immunotec Limited, an English company with its principal place of
business at 94C Innovation Drive, Milton Park, Abingdon, Oxfordshire, OX14 4RZ,
UK (“Oxford” or “Customer”)). As used in this Agreement, “Party” means Merck or
Customer, and “Parties” means, collectively, Merck and Customer.

 

WITNESSETH:

 

WHEREAS Merck is in the business of manufacturing, distributing and selling life
science consumables, instrumentation and other products; and

 

WHEREAS Customer is interested in purchasing and utilizing certain Merck
products, all in accordance with the terms of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the Parties hereto agree as follows:

 

1.

DEFINITIONS

 

 

1.1.

“Additional Orders” has the meaning set forth in Section 4.3.

 

 

1.2.

“Affiliate” means, with respect to a Party, any corporation, company,
partnership, joint venture and/or firm that controls, is controlled by or is
under common control with such Party. As used in this definition, “control”
means (a) in the case of a corporate entity, direct or indirect ownership of
more than fifty percent (50%) of the stock or shares having the right to vote
for the election of directors, and (b) in the case of a non-corporate entity,
the direct or indirect power to manage, direct or cause the direction of the
management and policies of the non-corporate entity or the power to elect more
than fifty percent (50%) of the members of the governing body of such
non-corporate entity.

 

 

1.3.

“Agreement” has the meaning set forth in the preamble of this Agreement.

 

 

1.4.

“Binding Forecast” has the meaning set forth in Section 4.1.

 

 

1.5.

“Commercial Forecast” has the meaning set forth in Section 4.1.

 

-1-

--------------------------------------------------------------------------------

 

 

 

1.6.

“Confidential Information” has the meaning set forth in Section 6.1.

 

 

1.7.

“Customer” has the meaning set forth in the preamble of this Agreement.

 

 

1.8.

“Customer Indemnified Party” has the meaning set forth in Section 7.2.

 

 

1.9.

“Discloser” has the meaning set forth in Section 6.1.

 

 

1.10.

“Effective Change Date” has the meaning set forth in Section 4.7(a).

 

 

1.11.

“Effective Date” has the meaning set forth in the preamble of this Agreement.

 

 

1.12.

“Federal healthcare programs” has the meaning set forth in Section 8.4.

 

 

1.13.

“Finished Product” has the meaning set forth in Section 7.1(d).

 

 

1.14.

“Force Majeure Event” has the meaning set forth in Section 11.6.

 

 

1.15.

“Indemnified Party” has the meaning set forth in Section 7.3.

 

 

1.16.

“Indemnifying Party” has the meaning set forth in Section 7.3.

 

 

1.17.

“List Price” has the meaning set forth in Section 2.1.

 

 

1.18.

“Losses” has the meaning set forth in Section 7.1.

 

 

1.19.

“Material Change” has the meaning set forth in Section 4.7.

 

 

1.20.

“Merck” has the meaning set forth in the preamble of this Agreement.

 

 

1.21.

“Merck Indemnified Party” has the meaning set forth in Section 7.1.

 

 

1.22.

“Non-Binding Forecast” has the meaning set forth in Section 4.1.

 

 

1.23.

“Non-Conforming Additional Orders” has the meaning set forth in Section 4.3.

 

 

1.24.

“Order Date” or “Order Dates” have the meaning set forth in Section 4.2.

 

 

1.25.

“Oxford” has the meaning set forth in the preamble of this Agreement.

 

 

1.26.

“Party” or “Parties” has the meaning set forth in the preamble of this
Agreement.

 

 

1.27.

“Price” has the meaning set forth in Section 2.1.

 

 

1.28.

“Product(s)” has the meaning set forth in Section 2.1.

 

 

1.29.

“Product Warranty” has the meaning set forth in Section 8.1(A).

 

 

1.30.

“Purchase Order” has the meaning set forth in Section 4.2.

 

 

1.31.

“Recipient” has the meaning set forth in Section 6.1.

 

-2-

--------------------------------------------------------------------------------

 

 

 

1.32.

“Site” has the meaning set forth in Section 2.2.

 

 

1.33.

“Specifications” means the written specifications for each Product as set forth
on Exhibit B attached hereto.

 

 

1.34.

“Taxes” has the meaning set forth in Section 3.2.

 

 

1.35.

“Term” has the meaning set forth in Section 9.1.

 

 

1.36.

“Termination for Convenience” has the meaning set forth in Section 9.2.

 

 

1.37.

“Third Party” means any person or entity other than Merck, Customer or their
respective Affiliates.

 

 

1.38.

“Warranty Period” has the meaning set forth in Section 8.1(A).

 

2.

PRODUCTS

 

Products. During the Term, and subject to the covenants, terms and conditions of
this Agreement, Customer agrees to buy from Merck, and Merck agrees to sell to
Customer, the Merck products set forth in Exhibit A attached to this Agreement
(the “Products”) at the prices for such Products set forth on Exhibit A as such
prices may be changed in accordance with the terms of this Agreement (the
“Price”). The list of Products to be included in Exhibit A may be modified at
any time during the Term by mutual written agreement of the Parties.

 

3.

PRICING

 

 

3.1.

Price; Payment Terms. For each Product purchased pursuant to this Agreement,
Merck shall invoice Customer, and Customer shall pay Merck, the Price. Merck
shall invoice Customer upon each shipment of Product, and Customer shall pay
Merck in full within thirty (30) days of invoice date. An interest charge equal
to [***]% per month ([***]% per year) will be added to invoices outstanding
beyond forty-five (45) days of the invoice date. In the event Customer’s account
is overdue for a period of more than sixty (60) days or Customer otherwise has
an unsatisfactory credit or payment record, Merck reserves the right in its
reasonable discretion to (a) require C.O.D. payment terms, (b) refuse to ship
any accepted Purchase Order until overdue accounts are paid in full and/or (c)
increase the Price.

 

 

3.2.

Taxes. All amounts to be paid by Customer are exclusive of any applicable taxes,
duties, customs, imports, levies or any other fee of any nature imposed by any
federal, state or local government authority including, but not limited to, any
VAT, excise and sales taxes (collectively “Taxes”), which Taxes will be payable
by Customer. In the event Merck is required to prepay any such Taxes, Customer
will reimburse Merck within thirty (30) days after receipt of an invoice from
Merck.

 

-3-

--------------------------------------------------------------------------------

 

 

 

3.3.

Packaging Costs. All Prices are based upon Customer Purchase Orders in standard
commercial packaging. Any Customer requests for non-standard packaging may
result in additional charges.

 

 

3.4.

Adjustment to Price. Once per calendar year during the Term, but no earlier than
the first anniversary of the Effective Date, Merck may increase the Price as
further set forth below by providing Customer thirty (30) days prior written
notice. Any such Price increase shall only be effective as to Purchase Orders
placed after the effective date of the Price increase and shall not exceed the
greater of: (i) [***] ([***]%) percent; or (ii) the UK RPIX for the preceding
twelve (12) months (UK Retail Price Index excluding mortgage interest – see
Office of National Statistics at
http://www.ons.gov.uk/ons/key-figures/index.html. Merck shall review Customer’s
Product purchases in connection with its annual Price adjustment described above
and if such Product purchases are [***] percent ([***]%) or more lower during
the most recently completed calendar year than Product purchases in the prior
calendar year, notwithstanding the foregoing, Merck reserves the right to
increase Price in excess of the limits set forth above, to a maximum of [***]
percent ([***]%).

 

4.

FORECASTS; ORDERING; PRODUCT CHANGES

 

 

4.1.

Forecasts. No later than October 1 of each calendar year during the Term, Oxford
shall provide Merck with a non-binding, written, annual forecast of its intended
Product purchases for the forthcoming calendar year (the “Commercial Forecast”).
After delivery of the initial Commercial Forecast for each calendar year,
Customer shall deliver to Merck an updated Commercial Forecast on a calendar
quarterly basis, which update shall include the next successive calendar quarter
added to the last period of the previous Commercial Forecast.

 

 

4.2.

Purchase Orders. No later than January 1, April 1, July 1 and October 1 (each an
“Order Date” and collectively the “Order Dates”) of each calendar year during
the Term, Oxford shall provide Merck with its written, binding and irrevocable
purchase order (each individually a “Purchase Order” and collectively the
“Purchase Orders”) for Products for the next calendar quarter (e.g., Purchase
Order submitted on January 1 will correspond to the calendar quarter beginning
on April 1). In the event Customer does not require Products in a given calendar
quarter and thus does not wish to order any, Customer shall notify Merck of same
in writing on the applicable Order Date. Each Purchase Order shall specify the
following: (a) the quantity and description of each Product ordered, with a
minimum Purchase Order quantity of [***] Products per Purchase Order (assuming
Oxford is ordering Product for such calendar quarter); (b) the address of the
delivery site; (c) the requested delivery date(s), which delivery date shall not
be less than eight (8) weeks from the date of the Purchase Order. In the event
the Purchase Order exceeds [***] Products, Merck may, in its sole discretion,
extend the delivery date an additional seven (7) weeks for a total of fifteen
(15) weeks from the date of the Purchase Order. Merck shall promptly confirm
each Purchase Order in writing which shall be deemed its acceptance of such
Purchase Order in accordance with the terms and conditions of this Agreement.
For the purposes of the provisions in this Agreement concerning confirmation and
acceptance of Purchase Orders, “promptly” shall mean no later than ten (10)
working days following Merck’s receipt of the applicable Purchase Order. In the
event Customer identifies an error in Merck’s confirmation and acceptance of a
Purchase Order, Merck will promptly correct such error after receipt of written
notice from Customer. Merck is not obliged to deliver, and Customer is not
obliged to purchase, any Products other than those set forth on Purchase Orders
that have been accepted by Merck. Purchase Orders may be placed on Customer’s
Purchase Order form, but any terms on such form that are in addition to or
different from the terms of this Agreement will be of no force or effect.

 

-4-

--------------------------------------------------------------------------------

 

 

 

4.3.

Additional Orders. Merck shall promptly confirm in writing and thereby accept
Purchase Orders in addition to those placed by Customer on or by the Order Dates
(“Additional Orders”), except when: (a) such Additional Orders exceed [***]
Products; (b) Oxford has placed more than two (2) Additional Orders during any
calendar quarter; or (c) cumulative Purchase Orders in any calendar year during
the Term exceed [***] Products (collectively, the “Non-Conforming Additional
Orders”). In each case Merck may, in its sole discretion, promptly confirm in
writing and thereby accept such Non-Conforming Additional Orders and/or indicate
in such written confirmation different delivery dates for the Products set forth
in such Non-Conforming Additional Orders; provided, however, that such dates
shall be within a commercially reasonable timeframe. To the extent any such
Non-Conforming Additional Orders are confirmed in writing and thereby accepted
by Merck, it shall be obligated to fulfill the applicable Non-Conforming
Additional Orders within the delivery date indicated in the applicable written
confirmation.

 

 

4.4.

No Order Cancellation. Purchase Orders may not be cancelled under any
circumstances, unless otherwise agreed in writing by the Parties.

 

 

4.5.

Rescheduling of Orders. Oxford may reschedule the delivery dates of any Purchase
Order at any time prior to the shipment date by providing reasonable advance
written notice to Merck, provided that the newly rescheduled delivery date is no
later than thirty (30) days after the original delivery date. Merck shall use
commercially reasonable efforts to accommodate such rescheduling.

 

-5-

--------------------------------------------------------------------------------

 

 

 

4.6.

Product Acceptance and Returns.

 

 

(a)

Acceptance. Oxford shall be responsible for inspecting all Products shipped
hereunder prior to acceptance; provided however, that if Oxford shall not have
given Merck written notice of rejection within thirty (30) days following
shipment to Oxford, the Products shall be deemed to have been accepted by
Oxford. Acceptance shall not be deemed to be a waiver or limitation of Merck’s
obligations pursuant to this Agreement (or any breach thereof), including those
obligations with respect to Merck’s Product warranty and Merck’s duty to
indemnify Oxford as set forth below.

 

 

(b)

Returns. No Product shipped under this Agreement may be returned without the
express prior written authorization of Merck, which may be withheld in Merck’s
reasonable discretion. Merck shall pay any shipping costs associated with
returning rejected Products. At Merck’s reasonable discretion, and as Oxford’s
sole remedy, Merck shall promptly either refund or replace any Products rejected
by Oxford and confirmed by Merck.

 

 

4.7.

Product Change. In the event of a change in the manufacturing, form, fit,
function, testing or documentation of any Product, that could reasonably be
expected to materially impact the performance or Specifications of the Product
(a “Material Change”), Merck shall use best efforts to notify Oxford of such
changes at least six (6) months prior to the Effective Change Date.
Notwithstanding the foregoing, on rare occasions Merck may not be able to
provide at least six (6) months advance notice due to unplanned situations,
including without limitation, interruptions in Merck’s supply chain. In such
situations, Merck shall provide as much advance notice as reasonably possible of
the applicable Effective Change Date. If Merck provides less than six (6)
months’ notice of a Material Change and such short notice in Customer’s
reasonable discretion will impact Customer’s supply needs, Customer shall have
the right to adjust or cancel a Purchase Order without penalty. Upon receipt of
such notification, Oxford shall use commercially reasonable efforts to obtain
regulatory market approval for such change (if such approval is necessary and
Oxford decides, in its reasonable discretion, to continue utilizing the
Products) prior to the Effective Change Date. Merck shall use (i) commercially
reasonable efforts to support Oxford’s regulatory market approval efforts which
may include providing Oxford with necessary Product information and (ii) best
efforts to supply Oxford with the Product, as manufactured prior to the Material
Change, until the earlier of (a) such time as Oxford has validated or obtained
regulatory market approval for the Product which includes the Material Change or
(b) Merck is no longer able to produce the Product prior to the Material Change.
Any such Product information shall be considered “Confidential Information”
hereunder.

 

 

4.8.

Inspection and Testing. Merck shall inspect and test all Products prior to
shipment to Oxford in accordance with Merck’s standard quality control
procedures. Merck shall provide a certificate of quality/analysis upon Oxford’s
written request in the form attached hereto as Exhibit B.

 

-6-

--------------------------------------------------------------------------------

 

 

 

4.9.

Right to Audit. Merck shall, upon receiving reasonable prior notice from Oxford,
during normal business hours on a mutually agreed upon date and time, permit one
(1) or more individual(s) from Oxford, regulatory agencies and/or notified
bodies to conduct inspections and audits of Merck’s facilities that produce the
Products, provided that Oxford’s representatives comply with Merck’s visitation
policies provided to Customer in advance and the provisions regarding
Confidentiality set forth in Section 6 herein.

 

 

4.10.

Labelling. Special packaging and labeling requests may result in extra charges.

 

5.

SHIPPING AND DELIVERY

 

 

5.1.

Shipping. All shipments of Product will be made FCA (Merck’s distribution
center) Incoterms® 2010. Title will pass to Customer when the Product leaves
Merck’s point of distribution. Shipments will be made by standard shipping
delivery service, with the cost of freight paid by Merck and included in the
Price.

 

 

5.2.

Delivery. If Merck is unable to meet the delivery dates set forth in a confirmed
Purchase Order, Merck shall promptly notify Customer of the delay after it is
made known to Merck. If in Customer’s reasonable discretion such delay will
impact Customer’s supply needs, Customer shall have the right to adjust or
cancel a Purchase Order without penalty upon receipt of Merck’s prior written
consent, which shall not be unreasonably withheld.

 

6.

CONFIDENTIALITY

 

 

6.1.

Definition. “Confidential Information” means any confidential scientific,
technical, financial or business information of a Party (“Discloser”) in
whatever form (written, oral or visual) which is treated by such Party as
confidential and is provided to the other Party under this Agreement
(“Recipient”). Confidential Information of Merck includes, but is not limited
to, Specifications, Prices, formulae, processes, records, techniques, know-how
and other proprietary information.

 

 

6.2.

Obligations. Recipient agrees (a) to keep confidential the Confidential
Information of Discloser and the terms of this Agreement, (b) not to disclose
Discloser’s Confidential Information to any Third Party without the prior
written consent of Discloser, and (c) to use such Confidential Information only
as necessary to fulfill its obligations or in the reasonable exercise of rights
granted to it under this Agreement. Recipient may, however, disclose
Confidential Information of Discloser to its employees and consultants in each
case who have a specific need to know such Confidential Information and who are
bound by a like obligation of confidentiality and restriction on use, or to
prosecute or defend litigation. Further, either Party may disclose Confidential
Information to the employees and consultants of such Party’s Affiliates who have
a specific need to know such Confidential Information in order to assist Party
in carrying out its rights or obligations under this Agreement and who are bound
by a like obligation of confidentiality and restriction on use. Notwithstanding
the foregoing, Oxford shall be entitled to disclose this Agreement to the extent
required by applicable law or regulation, including, but not limited to, the
public disclosure obligations of Oxford’s ultimate parent company, Oxford
Immunotec Global PLC, due to its status as a publicly traded company. Prior to
any public disclosure of this Agreement in satisfaction of applicable securities
or other applicable laws, Oxford shall use commercially reasonable efforts to
obtain and maintain confidential treatment of those portions of the Agreement
that contain commercially sensitive information, including but not limited to
pricing and discounts.

 

-7-

--------------------------------------------------------------------------------

 

 

 

6.3.

Exceptions. Recipient’s obligations of non-disclosure and non-use under this
Agreement will not apply to any portion of Discloser’s Confidential Information
that Recipient can demonstrate, by competent proof:

 

 

(a)

is generally known to the public at the time of disclosure or becomes generally
known through no wrongful act on the part of Recipient;

 

 

(b)

is in Recipient's possession at the time of disclosure other than as a result of
Recipient's breach of any legal obligation;

 

 

(c)

becomes known to Recipient on a non-confidential basis through disclosure by
sources other than Discloser having the legal right to disclose such
Confidential Information; or

 

 

(d)

is independently developed by Recipient without reference to or reliance upon
Discloser’s Confidential Information.

 

If Recipient is required by a governmental authority or by order of a court of
competent jurisdiction to disclose any Confidential Information, Recipient will
give Discloser prompt written notice of such requirement or order and Recipient
will take all reasonable and lawful actions to avoid or minimize the degree of
such disclosure. Recipient will cooperate reasonably with Discloser in any
efforts to seek a protective order.

 

 

6.4.

Return. Recipient will, upon written request from Discloser, return or destroy
all copies of materials containing Discloser’s Confidential Information upon
termination of this Agreement for any reason whatsoever; provided, however, that
Recipient may retain, for its records, one confidential copy of such information
for purposes of evidencing and monitoring its ongoing compliance with this
Agreement and any such copies contained in Recipient’s backup IT systems until
the ordinary course deletion thereof.

 

-8-

--------------------------------------------------------------------------------

 

 

 

6.5.

Survival of Obligations. The Parties’ obligations under this Section 6 will
survive for a period of five (5) years after the expiration, cancellation or
termination of this Agreement.

 

7.

INDEMNIFICATION AND INSURANCE

 

 

7.1.

Customer Indemnity. Customer shall indemnify, defend and hold harmless Merck,
its Affiliates and its and their directors, officers and employees (each a
“Merck Indemnified Party”) from against all claims, actions, liabilities,
losses, demands, damages, fines, penalties, costs and expenses (including
without limitation reasonable attorneys’ fees) (collectively, “Losses”), arising
from any Third Party claim to which any Merck Indemnified Party is or may become
subject to the extent arising arise out of or are alleged or claimed to arise
out of or in connection with:

 

 

(a)

any breach by Customer of any of its obligations, representations or warranties
under this Agreement;

 

 

(b)

any negligent act or omission or willful misconduct by Customer, its Affiliates
or its or their directors, officers, employees, agents or subcontractors;

 

 

(c)

any instruction, direction, protocol, method of manufacturing Product or
Specification given by Customer or any of its Affiliates (or its or their
officers, directors, employees, agents or subcontractors) to Merck or its
Affiliates, which is materially followed, complied with, adopted, implemented
and/or performed by Merck or its Affiliates;

 

 

(d)

the incorporation, conversion or formulation of a Product into a finished
product (“Finished Product”) by Customer, its Affiliates or its or their
respective subcontractors or licensees;

 

 

(e)

the labeling, marketing, distribution, offer for sale or sale of a Product or
Finished Product by Customer, its Affiliates or its or their respective
distributors or licensees;

 

 

(f)

the use and/or consumption of a Product or Finished Product;

 

 

(g)

the infringement by the use of a Product and/or Finished Product of any
intellectual property or other proprietary rights of any Third Party; or

 

 

(h)

any violation of any applicable law or regulation by Customer, its Affiliates or
its or their directors, officers, employees, agents or subcontractors;

 

provided, however, that Customer shall have no obligation to indemnify, defend
or hold harmless the Merck Indemnified Parties for any Losses to the extent that
such Losses were caused by the negligence or willful misconduct of any Merck
Indemnified Party.

 

-9-

--------------------------------------------------------------------------------

 

 

 

7.2.

Merck Indemnity. Merck shall indemnify, defend and hold harmless Merck, its
Affiliates and its and their directors, officers and employees (each a “Customer
Indemnified Party”) from against all Losses arising from any Third Party claim
to which any Customer Indemnified Party is or may become subject insofar as they
are based upon, arise out of or are alleged or claimed to arise out of or in
connection with:

 

 

(a)

any breach by Merck of any of its obligations, representations or warranties
under this Agreement;

 

 

(b)

any negligent act or omission or willful misconduct by Merck, its Affiliates or
its or their directors, officers, employees, agents or subcontractors;

 

 

(c)

the infringement by the production or sale of a Product of any intellectual
property or other proprietary rights of any Third Party; or

 

 

(d)

any violation of any applicable law or regulation by Merck, its Affiliates or
its or their directors, officers, employees, agents or subcontractors;

 

provided, however, that Merck shall have no obligation to indemnify, defend or
hold harmless the Customer Indemnified Parties for any Losses to the extent that
such Losses were caused by the negligence or willful misconduct of any Customer
Indemnified Party.

 

 

7.3.

Indemnification Procedures. The Party being indemnified (the “Indemnified
Party”) will promptly notify the other Party (the “Indemnifying Party”) in
writing within thirty (30) days after learning of any claim for which the
Indemnified Party wishes to seek indemnification pursuant to Section 7.1 or
Section 7.2 as the case may be. The Indemnifying Party will have the right, but
not the obligation, to assume the defense of such liability with counsel
satisfactory to the Indemnifying Party. If the Indemnifying Party assumes such
defense, the Indemnifying Party will have the sole right to control the defense
and/or settlement or other disposition of any liability, and the indemnification
provisions of Section 7.1 or Section 7.2 as the case may be will not apply to
amounts paid in connection with any liability if such payments are made without
the consent of the Indemnifying Party; provided, that, that the Indemnified
Party will have the right to retain its own counsel at its own expense but the
Indemnifying Party will have final decision-making authority regarding all
matters relating to such defense. The failure by the Indemnified Party to
deliver notice to the Indemnifying Party in accordance with the first sentence
of this Section 7.3, will relieve the Indemnifying Party of liability to the
Indemnified Party under Section 7.1 or Section 7.2 as the case may be, only to
the extent such delay prejudiced the ability of the Indemnifying Party to
conduct such defense. At the Indemnifying Party’s request, the Indemnified Party
and its directors, officers, employees and contractors will cooperate reasonably
with the Indemnifying Party and its legal representatives, at the Indemnifying
Party’s expense, in the investigation of any liability covered by the
indemnification provisions in Section 7.1 or Section 7.2 as the case may be and
will provide full information with respect to such liability.

 

-10-

--------------------------------------------------------------------------------

 

 

 

7.4.

Customer Insurance. Without limiting its liability under this Agreement, during
the Term of this Agreement, Customer shall obtain and maintain commercial
general liability and product liability insurance with limits of not less than
[***] Dollars ($[***]) per occurrence for general liability and product
liability. Customer, promptly upon Merck’s request, shall furnish Merck with
certificates of insurance evidencing such insurance coverage.

 

 

7.5.

Merck Insurance. Merck shall maintain adequate commercial general liability and
product liability insurance in such amounts and with such scope of coverage as
is customary in the life sciences industry with regard to the manufacture and
sale of the Products. Merck, promptly upon Customer’s request, shall furnish
Customer with certificates of insurance evidencing such insurance coverage.

 

8.

REPRESENTATIONS AND WARRANTIES

 

 

8.1.

Product Warranty.

 

 

(A)

Product Warranty. Merck warrants that each Product furnished under this
Agreement will conform to its Specifications for the Warranty Period (the
“Product Warranty”). All Product Warranty claims must be filed in writing with
Merck within the applicable Warranty Period. The duration of Merck’s Product
Warranty is individual Product-specific for each Product furnished under this
Agreement (the “Warranty Period”). The Warranty Period begins on the date of
shipment of the Product by Merck and expires on the earliest of: (i) one (1)
year from the date of shipment; or (ii) any retest date, expiration date or
shelf life date printed on the Product label, packaging or certificate of
analysis.

 

 

(B)

Conditions. The validity of Merck’s Product Warranty is subject to the following
conditions: the Product must be installed, used, handled, maintained, stored and
shipped (as applicable) in accordance with (i) all use restrictions, label
licenses, instructions, recommendations and warnings that are set forth in this
Agreement, in any other related agreement or document, on any Product label or
packaging, or in Product literature furnished to Customer and (ii) all
applicable laws and regulations.

 

-11-

--------------------------------------------------------------------------------

 

 

 

(C)

Exclusions. The Product Warranty will not apply and Merck will have no liability
under any representation or warranty with respect to: (i) any failure to comply
with the conditions set forth in Section 8.1(B) above, (ii) any contamination
of, or damage to, the Product after delivery of the Product by Merck; (iii) any
modification, repair or enhancement of the Product by Customer or any Third
Party without Merck’s prior written consent; and (iv) any Product for which
payment has not been made in full to Merck.

 

 

(D)

Remedy. In the event of a valid and timely claim for breach of Product Warranty
pursuant to Section 8.1(A) above, Merck’s sole obligation and Customer’s
exclusive remedy will be for Merck, at its sole expense and option, to repair,
rework or replace the applicable Product or part thereof, at no charge to
Customer. If after exercising commercially reasonable efforts, Merck is unable
to repair, rework or replace the Product or part, then Merck will credit to
Customer all monies paid to Merck for such applicable Product or part. This
section shall not be construed to limit Merck’s obligations pursuant to this
Agreement (or any breach thereof), including Merck’s duty to indemnify Oxford.

 

 

(E)

Warranty Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER
PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER, EITHER
EXPRESS OR IMPLIED, WRITTEN OR ORAL, INCLUDING WITHOUT LIMITATION ANY IMPLIED
WARRANTY OF MERCHANTABILITY, WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE, OR
WARRANTY OF NON-INFRINGEMENT, WHETHER ARISING BY LAW, COURSE OF DEALING, COURSE
OF PERFORMANCE, USAGE OF TRADE OR OTHERWISE, ALL OF WHICH ARE EXPRESSLY
DISCLAIMED. Customer is solely responsible for determining the suitability of
the use of any Product in its production processes.

 

 

8.2.

Compliance with Laws. Merck represents and warrants that the Products comply
with all applicable federal, state and local laws and regulations and that Merck
has obtained all necessary permits, licenses and certifications for providing
Products hereunder.

 

 

8.3.

Intellectual Property. Merck represents and warrants that the production and
sale of the Products do not infringe any patent, copyright, trademark or other
proprietary rights of any Third Party except to the extent the claim of
infringement arises from the modification or negligent use of the Products by
Oxford.

 

-12-

--------------------------------------------------------------------------------

 

 

 

8.4.

No Debarment. Merck represents and warrants that neither it nor, to its
knowledge, any of its employees involved in manufacturing the Products as of the
Effective Date (i) is currently excluded, debarred or otherwise ineligible to
participate in US federal health care programs as defined in 42 U.S.C. § I
320a-7b(t) (the “Federal healthcare programs”); or (ii) to its knowledge has
been convicted of a criminal offense related to the provision of healthcare
items or services that could result in being excluded, debarred or otherwise
declared ineligible to participate in the Federal healthcare programs; or (iii)
to its knowledge, is under investigation or otherwise aware of any circumstances
which may reasonably result in Merck being excluded from participation in the
Federal healthcare programs.

 

 

8.5.

Limitation of Liability. NOTWITHSTANDING ANYTHING IN THIS AGREEMENT OR IN ANY
PURCHASE ORDER (OR IN ANY RELATED AGREEMENT OR DOCUMENT) TO THE CONTRARY,
NEITHER PARTY SHALL be liable UNDER ANY LEGAL THEORY (WHETHER TORT, CONTRACT OR
OTHERWISE) for special, incidental, consequential, punitive OR ANY OTHER
INDIRECT DAMAGE OR LOSS (INCLUDING, WITHOUT LIMITATION, LOST PROFITS) SUSTAINED
BY THE OTHER PARTY OR ANY OTHER PERSON OR ENTITY arising out of OR RELATED TO
this Agreement OR the UNDERLYING PRODUCTS, regardless of any notice of such
damages. FOR PURPOSES OF THIS WAIVER, ANY LIABILITY INCURRED BY EITHER PARTY AS
A RESULT OF ANY THIRD-PARTY CLAIM IS NOT CONSIDERED AN INDIRECT DAMAGE.
NOTWITHSTANDING ANYTHING IN THIS AGREEMENT OR IN ANY PURCHASE ORDER (OR IN ANY
RELATED AGREEMENT OR DOCUMENT) TO THE CONTRARY, under no circumstances SHALL
MERCK’S aggregate liability for all claims arising out of or RELATED TO A
PRODUCT PURCHASED UNDER THIS AGREEMENT exceed the amount actually received by
MERCK from CUSTOMER for SUCH Product. All claims must be brought within one (1)
year of SHIPMENT of the applicable Product, regardless of their nature. IN NO
EVENT SHALL MERCK BE LIABLE FOR any LOSS OR DAMAGE TO CUSTOMER’S IN-PROCESS
COMMERCIAL PRODUCTS.

 

 

8.6.

Compliance with Medical Device Legal Requirements. Customer acknowledges that
the Products have not been tested by Merck for safety and efficacy in food,
drug, medical device, cosmetic, commercial or any other use, unless otherwise
explicitly stated in Product data or Product documentation provided by Merck.
Customer will properly test, use, manufacture and market all Products purchased
from Merck and/or materials produced with Products purchased from Merck in
compliance with all applicable laws and regulations and obtain any necessary
intellectual property permission for its use of the Product. Oxford shall comply
with all laws and regulations of any nation regulating the marketing and sale of
medical devices, applicable to Oxford’s use and sale of the Products, and agrees
to assume full responsibility for the conduct of all Products recalls. Merck
shall provide reasonable cooperation to Oxford’s regulatory compliance efforts
with respect to the Products.

 

-13-

--------------------------------------------------------------------------------

 

 

9.

TERM AND TERMINATION

 

 

9.1.

Term. This Agreement will be effective commencing on the Effective Date and
will, unless terminated in accordance with section 9.2, continue in full force
and effect for a period of five (5) years from the Effective Date (the “Term”).

 

 

9.2.

Termination. Either Party may terminate this Agreement at any time upon at least
twelve (12) months’ written notice to the other Party (“Termination for
Convenience”). In the event of a Termination for Convenience by Merck, Merck
shall provide Customer with the opportunity to continue to purchase Product
under the terms and conditions of this Agreement for up to twelve (12) months
after the actual termination date, but in no event shall Customer be permitted
to purchase Product under the terms of this Agreement after the Term. If either
Party breaches any material agreement, condition or covenant of this Agreement,
and (i) such breach is not remedied within thirty (30) days after receipt by the
breaching Party of a notice thereof from the non-breaching Party, or (ii) for
any breach other than a payment breach by Customer, steps to remedy such breach
have not been initiated to the non-breaching Party’s reasonable satisfaction
within thirty (30) days after receipt by the breaching Party of a notice thereof
from the non-breaching Party, the non-breaching Party may terminate this
Agreement by written notice to the breaching Party.

 

 

9.3.

Effect of Termination. Expiration or termination of this Agreement will not
affect the liability of either Party for claims or obligations that arose prior
to the effective date of such expiration or termination. Without limiting the
generality of the foregoing, upon expiration or termination of this Agreement
for any reason, unless the Parties mutually agree otherwise or Merck elects to
cancel such Purchase Orders in accordance with this Section 9.3, Customer will
remain liable to purchase, and Merck will remain liable to sell and deliver, all
Products covered by outstanding Purchase Orders that were accepted by Merck
prior to the effective date of expiration or termination. If termination occurs
as the result of Customer’s material breach of this Agreement, Merck may, in its
sole discretion, elect to terminate any outstanding Purchase Orders that were
accepted by Merck prior to the effective date of termination by providing notice
to Customer of such cancellation along with Merck’s notice of termination for
such breach. The provisions of Sections 3.1, 3.2, 3.3, 4.2(c), 4.3, 5, 6, 7, 8,
9.3, 10 and 11 will survive any expiration or termination of this Agreement.

 

-14-

--------------------------------------------------------------------------------

 

 

10.

EXPORT COMPLIANCE

 

Compliance with Laws. Customer will comply with all applicable restrictions
imposed by the United States of America and all other relevant countries or
jurisdictions upon the export of the Products pursuant to the Export
Administration Act of 1979, 93 Statutes at Large, Section 503, et. seq., as from
time to time amended, or any successor act and all regulations promulgated
thereunder and all laws and regulations covering the same subject matter in all
other relevant countries or jurisdictions.

 

11.

MISCELLANEOUS

 

 

11.1.

Independent Contractors. The Parties are and will remain independent contractors
and nothing contained in this Agreement will be construed to place the Parties
in the relationship of employer and employee, partners, principal and agent, or
joint ventures. Neither Party will have the power to bind or obligate the other
Party nor will either Party hold itself out as having such authority.

 

 

11.2.

Publicity. Neither Party will make commitments nor disbursements, incur
obligations or place any advertising, public relations or promotional material
for the other Party and/or its Affiliates. Neither Party will disseminate any
material of any kind using the name of such other Party and/or its affiliates or
using their trademarks, without the prior written approval of an authorized
representative of such other Party.

 

 

11.3.

Notices. Except as set forth in Section 4.2, any notice required or permitted to
be given under this Agreement will be in writing, will specifically refer to
this Agreement and will be deemed to have been sufficiently given for all
purposes upon receipt if delivered (a) by first class certified or registered
mail, postage prepaid, (b) express courier delivery service or (c) personally.
Unless otherwise specified in writing, the notice addresses of the Parties will
be as described below.

 

  If to Merck: Millipore (U.K.) Ltd.     Attn: Applied Sales     Suite 21,
Building 6, Croxley Green Business Park     Watford     Hertfordshire WD18 8YH  
  UK

 

-15-

--------------------------------------------------------------------------------

 

 

  With a copy to: EMD Millipore Corporation     Attn: Legal Department     400
Summit Drive     Burlington, MA 01803     USA               If to Customer:
Oxford Immunotec Ltd.     Attn: Chief Executive Officer     94C Innovation
Drive, Milton Park     Abingdon     Oxfordshire, OX14 4RZ     UK

 

 

11.4.

Governing Law. This Agreement will in all events and for all purposes be
governed by, and construed in accordance with, the laws of the Commonwealth of
Massachusetts without regard to any choice of law principle that would dictate
the application of the law of another jurisdiction. The Parties agree that the
provisions of the 1980 United Nations Convention on Contracts for the
International Sale of Goods and the 1974 Convention on the Limitation Period in
the International Sale of Goods, as amended by that certain Protocol adopted in
Vienna on April 11, 1980, will not apply to this Agreement, and are hereby
expressly excluded. The Parties consent to the exclusive jurisdiction of the
state and federal courts located in Boston, Massachusetts for the enforcement of
the terms of this Agreement and the entry of judgment on any award rendered
under this Agreement.

 

 

11.5.

Severability. Each provision in this Agreement is independent and severable from
the others, and no provision will be rendered unenforceable because any other
provision may be invalid or unenforceable in whole or in part. If the scope of
any restrictive provision in this Agreement is too broad to permit enforcement
to its full extent, then such restriction will be reformed to the maximum extent
permitted by law.

 

 

11.6.

Force Majeure. Each Party will be excused from default or delay in the
performance of its obligations hereunder (other than the obligation to make
payments of money) if and to the extent that such default or delay is caused by
an act of nature (e.g., flood, earthquake or storm), act of war, insurrection,
civil commotion, riot, destruction of facilities or materials, fire, explosion,
labor disturbance or strike, the laws or regulations of any government,
regulatory or judicial authority, embargo, shortage of raw materials, equipment
failure, failure of public utilities or common carriers, and any other causes
beyond the reasonable control of the applicable Party (each, a “Force Majeure
Event”). The Party affected by a Force Majeure Event (or Merck in the case of
any Force Majeure Event affecting any relevant Merck Affiliate or subcontractor)
will promptly notify the other Party, explaining the nature, details and
expected duration thereof. Such Party will also notify the other Party from time
to time as to when the affected Party (or relevant Merck Affiliate or
subcontractor as the case may be) reasonably expects to resume performance in
whole or in part of its obligations under this Agreement, and to notify the
other Party of the cessation of any such event. A Party affected by a Force
Majeure Event will use commercially reasonable efforts to remedy, remove, or
mitigate such event and the effects thereof with all reasonable dispatch. Upon
termination of the Force Majeure Event, the performance of any suspended
obligation or duty will promptly recommence. If the Force Majeure Event persists
for more than six (6) months, Merck may terminate this Agreement by written
notice to Customer.

 

-16-

--------------------------------------------------------------------------------

 

 

 

11.7.

Assignment. Neither Party may assign or transfer this Agreement or any rights or
obligations hereunder without the prior written consent of the other Party,
except either Party may make such an assignment or transfer without the other
Party’s consent (a) to an Affiliate of a Party, or (b) to the successor to all
or substantially all of the business or assets of a Party to which this
Agreement relates (whether by merger, sale of stock, sale of assets or other
transaction). Any permitted successor or assignee of rights and/or obligations
hereunder will, in a writing to the other Party, expressly assume performance of
such rights and/or obligations. Any assignment or attempted assignment by either
Party in violation of the terms of this Section 11.7 will be null and void.

 

 

11.8.

Waiver. The failure of either Party to take action as a result of a breach of
this Agreement by the other Party will constitute neither a waiver of the
particular breach involved nor a waiver of either Party’s right to enforce any
or all provisions of this Agreement through any remedy granted by law or this
Agreement.

 

 

11.9.

Entire Understanding. This Agreement, including all Exhibits, which are
incorporated into this Agreement by this reference, contains the entire
understanding of the Parties with respect to its subject matter, supersedes any
prior or contemporaneous written or oral communications, statements or
agreements between the Parties relating to such subject matter, and may only be
modified or altered in writing signed by authorized representatives of both
Parties.

 

 

11.10.

Titles and Headings. The titles and headings of each section and paragraph of
this Agreement are for reference only and will not affect the construction or
interpretation of any provision of this Agreement.

 

 

11.11.

Third Party Beneficiaries. This Agreement is for the benefit of the Parties
hereto and not for any other person except as may be specifically agreed to in
writing by the Parties.

 

-17-

--------------------------------------------------------------------------------

 

 

 

11.12.

Counterparts. This Agreement may be executed in any number of counterparts, each
of which will be an original and all of which together will constitute one and
the same document binding on all Parties hereto.

 

 

11.13.

Electronic Signatures. The Parties agree that electronic signatures (including
but not limited to Docusign® or a comparable format) of this Agreement are
intended to authenticate this Agreement and shall have the same force and effect
as manual signatures.

 

 

[The remainder of this page is left blank intentionally.]

 

-18-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties hereto, each by a duly authorized officer, have
entered into this Agreement as of the date first set forth above.

 

 

 

OXFORD IMMUNOTEC LIMITED MILLIPORE (U.K.) LTD.                 By: /s/: A.P.
Gaskell   By: /s/: Victor Mark Jackson   /s/: Peter Biro                        
    Name: Peter Gaskell   Name: Victor Mark Jackson   P. Biro                  
          Title: VP, Operations   Title: Director   Director                    
        Date: 07 Jan 2019   Date: 21st Dec 2018   21/21/18

 

 

 

-19-

--------------------------------------------------------------------------------

 

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

 

EXHIBIT A

 

[***]

 

 

 

 

--------------------------------------------------------------------------------

 

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

 

EXHIBIT B

 

[***]

 

 